996 F.2d 1351
NEW YORK STATE NATIONAL ORGANIZATION FOR WOMEN;  New YorkCity Chapter of the National Organization for Women;National Organization for Women;  Religious Coalition forAbortion Rights--New York Metropolitan Area;  New York StateNational Abortion Rights Action League;  Planned Parenthoodof New York City, Inc.;  Eastern Women's Center, Inc.;Planned Parenthood Clinic (Bronx);  Planned ParenthoodClinic (Brooklyn);  Planned Parenthood Margaret SangerClinic (Manhattan);  Ob-Gyn Pavilion;  the Center forReproductive and Sexual Health;  VIP Medical Associates;Bill Baird Institute (Suffolk);  Bill Baird Institute(Nassau);  Dr. Thomas J. Mullin;  Bill Baird;  ReverendBeatrice Blair;  Rabbi Dennis Math;  Reverend Donald Morlan;Pro-Choice Coalition, Plaintiffs-Appellees,andThe City of New York, Intervenor-Appellee,andUnited States of America, Creditor-Appellee,v.Randall A. TERRY;  Operation Rescue;  Reverend James P.Lisante;  Thomas Herlihy;  John Doe(s);  Jane Doe(s), thelast two being fictitious Names, the real names of saiddefendants being presently unknown to plaintiffs, saidfictitious names being intended to designate organizations-or persons who are members of defendantorganizations, and others acting in concert with any of thedefendants who are engaging in, or intend to engage in, theconduct complained of herein, Defendants,Randall A. Terry;  Operation Rescue;  and Thomas Herlihy,Defendants-Appellants,Bernard Nathanson, Respondent,Jesse Lee;  Joseph Foreman;  Michael McMonagle;  Jeff White;Florence Talluto;  Michael LaPenna;  Adelle Nathanson;Reverend Robert Pearson;  BiState Operation Rescue Network;and Christopher Slattery, Respondents-Appellants,A. Lawrence Washburn, Jr., Counsel-Appellant.
Nos. 1427, 1552 and 1553, Dockets 90-6187, 91-6011 and 91-6029.
United States Court of Appeals,Second Circuit.
Argued May 20, 1991.Decided April 13, 1992.Vacated March 29, 1993.Reinstated July 2, 1993.

The judgment entered pursuant to our initial opinion on this appeal, see  961 F.2d 390 (2d Cir.1992), was vacated by the Supreme Court and remanded for reconsideration in light of Bray v. Alexandria Women's Health Clinic, --- U.S. ----, 113 S.Ct. 753, 122 L.Ed.2d 34 (1993).   We reinstate the judgment.
William P. Harrington, White Plains, NY and A. Lawrence Washburn, Jr., New York City (Bleakley, Platt & Schmidt, White Plains, NY, Michael P. Tierney, Karin M. Burke, Legal Center for Defense of Life, New York City, and Joseph P. Secola, McCarthy & Secola, New Milford, CT, of counsel), for defendants-appellants and respondents-appellants.
David Cole, Washington, DC and Ruth Jones, Deborah Ellis, New York City (Center for Constitutional Rights, Washington, DC, NOW Legal Defense & Educ. Fund, New York City, of counsel), for plaintiffs-appellees.
Hillary Weisman, Asst. Corp. Counsel for the City of New York, New York City (O. Peter Sherwood, Corp. Counsel for the City of New York, of counsel), for intervenor-appellee.
Before:  KEARSE, MAHONEY, and SNEED,* Circuit Judges.
PER CURIAM:


1
We initially decided this appeal in New York State National Organization for Women v. Terry, 961 F.2d 390 (2d Cir.1992).   The Supreme Court granted certiorari sub. nom Pearson v. Planned Parenthood Margaret Sanger Clinic, and vacated and remanded for further consideration in light of Bray v. Alexandria Women's Health Clinic, --- U.S. ----, 113 S.Ct. 753, 122 L.Ed.2d 34 (1993).  Pearson, --- U.S. ----, 113 S.Ct. 1233, 122 L.Ed.2d 640 (1993).   We then directed the submission of letter briefs by the parties regarding the proper disposition upon remand.


2
We now reinstate the initial judgment in this appeal entered pursuant to our prior opinion.   Applications for such relief in light of Bray as dismissal of the federal claims, a remand of the action to state court, or reconsideration of the contempt sanctions litigated on this appeal should be addressed in the first instance to the district court.



*
 The Honorable Joseph T. Sneed, Judge of the United States Circuit Court for the Ninth Circuit, sitting by designation